Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

COOLING SYSTEM FOR ON-BOARD BATTERY

Examiner: Adam Arciero	SN: 16/672,566	Art Unit: 1727	August 12, 2021

DETAILED ACTION
Applicant’s response filed on July 28, 2021 has been received.  Claims 1-8 are currently pending.  Claims 1-8 have been amended.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The objection to the Drawings has been withdrawn because Applicant’s arguments are persuasive.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Fukushima, Alston et al., and Capati et al. on claims 1-8 are withdrawn because Applicant has amended the claims.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior arts of record, Fukushima, Alston et al., and Capati et al., do not specifically disclose, teach, or fairly suggest the claimed cooling system for an on-board battery, comprising a controller programmed to adjust an opening degree of the control valve, and based on a parameter having a correlation with a force acting on the vehicle, estimate a magnitude of the force acting in the stacking direction on the liquid-phase coolant flowing through the common pipe for the battery cells; and if the magnitude of the force acting in the stacking direction is greater than or equal to a first preset value, adjust the opening degree to reduce the flow volume.  In light of Applicant’s amendments and arguments, the rejections have been overcome.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM A ARCIERO/Examiner, Art Unit 1727